DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/13/2021 has been entered

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 has been amended to include the limitation “wherein said source [of siRNA] is separated from heat generating components of the apparatus and the source is maintained at a temperature sufficient to prevent heat degradation of the siRNA prior to mixing with a phospholipid solution.”  The Applicant has indicated that support for this can be found in figure 1 and paragraph 0028 of the specification, specifically indicating that the dotted line box labeled “circulation loop 35” in the figure denotes a physical box that thermally separates the components therein from the siRNA source.
However, the Examiner has found no indication in the specification or the drawing that this dotted line box is anything more than a label of convenience for the circulation loop portion of the apparatus.  There is no mention in the cited paragraph of any sort of containment for the circulation loop and the paragraph appears to use “circulation loop 35” as a shorthand to refer to the components contained within the dotted line box in the drawing.  In the prior art, specific reference is made to a container using a heater/chiller to maintain temperature therein, and this container is depicted with solid lines in the figure.  The instant specification contains no such description and the dotted line of item 35 and its labeling are not consistent with a physical containment.  
With regard to the limitation relating to preventing heat degradation via temperature control, the Examiner has not found any mention in the specification of maintaining the apparatus at a given temperature for the purpose of preventing siRNA degradation.  While there is some mention of temperature control with regard to the supercritical, critical, or near critical fluid, this is a completely different material in a completely different part of the apparatus from the siRNA.  Without even a single mention of temperature control with regard to the siRNA or a mention of any sort of measures to prevent degradation of the siRNA, this limitation clearly lacks support and is considered to be new matter.
Claims 27-36 are rejected because they depend from claim 26 and thus also incorporate new matter.
The Examiner notes that, while one of ordinary skill in the art might find it obvious to control temperature for the purpose of preventing sample degradation, obviousness is not the standard that is used to determine whether or not a limitation is supported in the original disclosure.  For this determination, only what was actually present or inherently present (for example, the formula of a known compound) in the original disclosure is reviewed.  See MPEP 608.04.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-33 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Castor, Trevor P. "Phospholipid Nanosomes” Current Drug Delivery, 2005 Oct; 2(4): 329-340 (hereinafter Castor).
Regarding claim 26, Castor discloses an apparatus for making a nanosomes loaded with a siRNA comprising:
a. a source of siRNA held in an aqueous solution (see figure 3) wherein said source is separated from heat generating components of the apparatus and the source is maintained at a temperature sufficient to prevent heat degradation of the siRNA prior to mixing with a phospholipid solution (as can be seen in the figure, the source of siRNA is positioned in the lower left corner of the figure, outside of the temperature controlled containment identified by the Applicant in their remarks);

c. one or more nozzles (tube in sample collection chamber S1) in fluid communication with said one or more conduits, vessels, and inline mixers (see connections in figure 3) for receiving said mixture and releasing said mixture as a stream into a decompression liquid (decompression liquid described in first paragraph under “Superfluids Phospholipid Nanosomes Manufacturing Process” on page 330); and
d. a decompression vessel (sample collection chamber S1) in fluid communication with said one or more nozzles (see connections in figure 3) for holding a decompression liquid and receiving said mixture as a stream in said decompression liquid, said stream forming one or more nanosomes loaded with the siRNA (first paragraph under “Superfluids CFN Equipment” on page 330, “a decompression module for…form[ing] the nanosomes”).
The Examiner notes that the remaining limitations of the claims (“wherein said one or more nanosomes encapsulate the siRNA with an encapsulation efficiency of 95 to 100% with said decompression liquid comprising about 10% sucrose buffer in which co-injection ratios of said phospholipid solution with a supercritical, critical or near critical fluid to said aqueous solution of siRNA are between 1.0 and 9.0 and pH of said 
Regarding claim 27, Castor discloses the apparatus of claim 1 further comprising a circulation loop (figure 3, loop including circulation pump) in fluid communication with said one or more conduits, vessels, and inline mixers (see connections in figure 3), said circulation loop for forming said phospholipid solution in the supercritical, critical or near critical fluid (first paragraph under “Superfluids CFN Equipment” on page 330, “circulation system for mixing and solubilizing the nanosomal raw materials…into the SFS”).
Regarding claim 28, Castor discloses the apparatus of claim 2 wherein said circulation loop (figure 3, loop including circulation pump) has a solids vessel (figure 3, solids chamber) for holding a phospholipid and forming the phospholipid solution in the supercritical, critical or near critical fluid (second paragraph on page 331).
Regarding claim 29, Castor discloses the apparatus of claim 3 wherein said circulation loop (figure 3, loop including circulation pump) has a mixing chamber (figure 3, mixing chamber) in communication with said solids vessel (see connections in figure 3) for receiving said phospholipid solution in the supercritical, critical or near critical fluid.  As can be seen in the figure, the mixing chamber is connected to the solids vessel and thus would be capable of receiving the solution as recited.
Regarding claim 30, Castor discloses the apparatus of claim 2 wherein said circulation loop (figure 3, loop including circulation pump) is in fluid communication with a source of the supercritical, critical or near critical fluid (figure 3, critical fluid solvent and supercritical fluid syringe pump).
Regarding claim 31, Castor discloses the apparatus of claim 3 wherein said circulation loop has return conduit (figure 3, line including valve V3) in fluid communication with said mixing chamber and said solids vessel (both in figure 3) for returning the phospholipid solution in the supercritical, critical or near critical fluid from said chamber to said solids vessel to increase the phospholipid content of said phospholipid solution in the supercritical, critical or near critical fluid.  The apparatus disclosed in Castor contains all the structure set forth in the claim, and is thus deemed to be capable of increasing the phospholipid content of the solution as recited.
Regarding claim 32, Castor discloses the apparatus of claim 6 wherein said circulation loop has one or more pumps (figure 3, circulation pump) to move said phospholipid solution in the supercritical, critical, or near critical fluid through said solids vessel and mixing chamber.  Given the connections in figure 3, it is clear that the circulation pump would be capable of performing this function.
Regarding claim 33, Castor discloses the apparatus of claim 1 wherein said one or more conduits, vessels, and inline mixers (figure 3, static mixer) is in fluid communication with a source of the siRNA (figure 3, feed and feed syringe pump).  The second paragraph under the “Superfluids Phospholipid Nanosomes Manufacturing Process” heading on page 330 describes RNAi delivery, which would involve siRNA as recited.  As stated above, the Examiner notes that the material worked upon by the apparatus does not limit apparatus claims.
Regarding claim 36, Castor discloses the apparatus of claim 1 wherein said one or more conduits, vessels, and inline mixers (figure 3, static mixer) includes a pressure regulator (see figure 3, gas outlets and pressurized gas system).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castor, Trevor P. "Phospholipid Nanosomes” Current Drug Delivery 2005 Oct; 2(4): 329-340 (hereinafter Castor) in view of 5X siRNA Buffer (Thermo Scientific 2010) (hereinafter Thermo Scientific).
Regarding claims 34 and 35, Castor is silent to holding the siRNA in a buffer (claim 9) or a low ionic strength buffer (claim 10). However, it is well-known to hold or store siRNA in a low ionic strength buffer as seen in the Thermo Scientific reference.  To one of ordinary skill in the art at the time of invention, it would have been obvious to provide the siRNA in a low ionic strength buffer for the purpose of maintaining the integrity of the siRNA and reducing its degradation.  The Examiner also notes that the material worked upon by the apparatus, including the buffer recited in claims 9 and 10, does not limit apparatus claims.  See MPEP 2115.  The apparatus disclosed in Castor would certainly be capable of containing a low ionic strength buffer.

Response to Arguments
Applicant's arguments filed 03/13/2021 have been fully considered but they are not persuasive.
The Applicant argues that the prior art does not disclose the source of siRNA being separated from the heat generating components of the apparatus as recited in the amended claims (remarks, pages 5-6).  The Examiner respectfully disagrees.  As can clearly be seen in figure 3 of the Castor reference, the source of siRNA is positioned in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARC C HOWELL/Primary Examiner, Art Unit 1774